Title: To Thomas Jefferson from Kennebec County, Maine, Constitutional Republicans, 24 December 1801
From: Kennebec County, Maine, Constitutional Republicans
To: Jefferson, Thomas


          
            Sir,
            Augusta, December 24. 1801
          
          We do not approve of formal addresses to our rulers generally, but we consider that under peculiar circumstances, it may render such an act in the Citizens, justifiable & proper—As a considerable difference of political opinion yet continues in some parts of our Country, & as this State has not publically expressed their full confidence in the present Administration of the general government, we deem it proper though at this late period, to tender you our congratulations on your appointment to the first & most important office in the federal government, & in so doing, we do not offer you that adulation which characterizes unprincipled sychophants: & which we are sure must wound your feelings, & our consciences: but we are sincere in our belief, that your talents, integrity & patriotism have merited the confidence which the Citizens of America have manifested to you—
          We esteem your inaugural address as containing the genuine principles of republicanism, such principles being the basis of Administration, must add dignity to the government, & increase the happiness of the Citizens—
          Permit us Sir, to assure you, that your administration thus far, has our cordial approbation—and that with pleasure & confidence we anticipate the propriety of your future conduct—
          Your appointment of men, as heads of the Departments, & your constitutional advisers, merits the approbation of all those who are attached to our system of government—From the union & exercise of so much personal virtue, & political wisdom, in the first & other important officers of the government, we are encouraged to hope that harmony, & uninimity of political opinion will more generally prevail through the Nation—
          We esteem the Constitution as the grand palladium, & sheet anchor of our national rights—Not to enumerate its various checks & balances, to regulate the different branches of the government; nor the numerous priviledges garranteed to the people as deduceable from it, we view the right of citizens to candidly watch & examine the doings of those whom they appoint to the high offices of government. But that their remarks on governmental measures should be temperate and judicious is the natural dictate of true patriotism—
          It is with peculiar pleasure, that we observe, public economy forms one of the characteristic traits of the present administration. As from the local situation of the country, & the general habits & enterprize of the inhabitants, agriculture & commerce must form the principal sources of individual wealth & of revinue to the United States; so a provident care of the financial intrests of the Nation, should be manifested by all, more especially in its rulers. We conceive that the reduction of national expences which has already been made, presages the enlargement of public confidence and the relief of indigent citizens—
          The late inteligence of a general European peace is a subject, which must interest the feelings of every friend to humanity. Rejoicing in an event so auspicious to the welfare of Mankind, we cannot refrain congratulating you, & our common country, that the slaughter of the human species is once more staid—May the benign influences of peace long continue where it is established, & may those countries which have been so often encrimsoned with human gore, never become again the theatre of War.
          With ardent supplications to the supreme arbiter of the universe, that he will continue your life, health & usefulness for a long time, & that every blessing may be extended to your family we subscribe ourselves respectfully, your fellow citizens
          
            Nathan Weston
            Dudley B Hobart
            Joshua Wingate
          
        